Exhibit 10.9

OPEXA THERAPEUTICS, INC.

2635 N. Crescent Ridge Drive

The Woodlands, TX 77381

November 16, 2009

Jaye Thompson, Ph.D.

58 N. Brokenfern Drive

The Woodlands, TX 77380

Dear Jaye:

On behalf of Opexa Therapeutics, Inc. (the “Company”), I am pleased to offer you
the full-time position of Senior Vice President, Clinical Development and
Regulatory Affairs. This position currently reports to the Company’s Chief
Executive Officer (the “CEO”). This letter embodies the terms of our offer of
employment to you. As explained in more detail below, your employment is
contingent upon your assent to the terms and conditions set forth in this letter
and the attachments hereto. Of course, the Company may change your duties,
reporting relationship, compensation, benefits and place of employment from time
to time as it deems necessary. If, after careful review, the terms discussed
below and in the attachments hereto are acceptable to you, please sign this
letter and the attached (i) Acknowledgement of At-Will Employment,
(ii) Proprietary Information and Inventions Agreement and (iii) Agreement to
Arbitrate where indicated and return them to me.

1. Compensation.

a. Salary. You will be compensated at a base rate of $200,000 per year, less all
deductions and withholdings, to be paid in accordance with the Company’s
standard payroll practices, as they may be changed from time to time. In
addition, you will be eligible to receive an annual discretionary bonus of up to
twenty percent (20%) of your base salary per 12-month period (pro rated for any
partial period of less than 12 months), based upon a determination by the CEO
and the Company’s Board of Directors (the “Board”) of the achievement of
objectives to be set from time to time by the Board. The first measurement
period for this purpose will end on approximately December 31, 2010.

b. Stock Plan. Subject to approval by the Board in its discretion, you will be
granted the option (the “Option”) to purchase 50,000 shares of the Company’s
common stock pursuant to the Company’s stock option plan (the “Plan”). The
Option will be subject to the terms and conditions set forth in a notice of
stock option grant and an accompanying stock option agreement as well as the
Plan. The exercise price for the shares at issue under the Option will be no
less than their fair market value on the date of grant.

c. Vacation, Holidays and Sick-Leave. As a full-time employee, you will accrue
vacation in accordance with the Company’s standard policies and procedures.
Holidays and sick-leave will likewise be provided in accordance with the
Company’s standard policies and procedures.



--------------------------------------------------------------------------------

d. Benefits. As a full-time employee, you will be eligible to participate in and
to receive benefits under such plans and benefits as may be adopted by the
Company. The eligibility criteria and amount and extent of benefits to which you
are entitled shall be governed by each specific benefit plan (as applicable) as
it may be amended from time to time.

e. Six-Month Review. Following the date that is six months after the start of
your employment with the Company, you and the CEO will meet to consider the
addition of severance arrangements to the terms of your employment.

2. Immigration Documentation. This offer is subject to your submission of an I-9
form and satisfactory documentation respecting your identification and right to
work in the United States no later than three (3) days after your employment
begins.

3. At-Will Employment. Your employment with the Company is “at-will.” This means
that your employment with the Company is not for a specific term, and can be
terminated by yourself or by the Company at any time for any reason or no
reason, with or without cause and with or without notice. Any contrary
representations which may have been made or which may hereafter be made to you
are superseded by this offer. Though your duties, compensation, benefits and
place of employment may change over time and you may be subject to incremental
discipline that does not include a termination, none of these events change the
fact that you are an “at will” employee. In addition, the fact that the rate of
your salary, vesting schedule or other compensation is stated in units of years
or months and that your vacation and sick leave accrue annually or monthly does
not alter the at-will nature of the employment, and does not mean and should not
be interpreted to mean that you are guaranteed employment to the end of any
period of time or for any period time. Your acceptance of this offer is
contingent upon your execution of the Company’s Acknowledgement of At-Will
Employment, a copy of which is attached hereto as Exhibit A for your execution.
This offer letter and the attached Acknowledgement of At-Will Employment
constitute the full and complete agreement between the parties regarding the
“at-will” nature of your employment, and can only be modified by written
agreement signed by you and the CEO.

4. Proprietary Information and Inventions Agreement. Your acceptance of this
offer is contingent upon your execution of the Company’s Proprietary Information
and Inventions Agreement, a copy of which is attached hereto as Exhibit B for
your execution.

5. Non-Compete and Outside Activities. As more fully set forth in the Company’s
Proprietary Information and Inventions Agreement (attached hereto as Exhibit B),
you agree that, while serving as a full-time employee of the Company, you will
not engage in any activity which is competitive with the Company. In addition,
during your employment with the Company, you shall devote your best efforts and
your full business time, skill and attention to the performance of your duties
on behalf of the Company.

6. Arbitration. Your acceptance of this offer is contingent upon your execution
of the Company’s Agreement to Arbitrate, a copy of which is attached hereto as
Exhibit C for your execution. As more fully set forth in the Agreement to
Arbitrate, both you and the Company agree that any controversy, claim or dispute
arising out of, concerning or relating in any way to your employment with the
Company or the termination thereof shall be submitted exclusively to final and
binding arbitration.

 

2



--------------------------------------------------------------------------------

7. Company Rules. As an employee of the Company, you will be expected to abide
by the Company’s rules and regulations. You will be required to sign an
acknowledgment that you have read and understand the Company rules of conduct as
provided in the Company’s Employee Handbook, which the Company will distribute.

8. Integrated Agreement. This offer, if accepted, supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the parties hereto with respect to the subject
matters herein. Likewise, the terms of this offer shall constitute the full,
complete and exclusive agreement between you and the Company with respect to the
subject matters herein. This Agreement may only be changed by a writing, signed
by you and an authorized representative of the Company.

9. Severability. If this offer is accepted, and any term herein is held to be
invalid, void or unenforceable, the remainder of the terms herein shall remain
in full force and effect and shall in no way be affected; and, the parties shall
use their best efforts to find an alternative way to achieve the same result.

If you wish to accept employment at the Company under the terms set out above
and in the enclosed Acknowledgement of At-Will Employment, Proprietary
Information and Inventions Agreement and Agreement to Arbitrate, please sign and
date this letter and the enclosed documents, and return them to me. If you
accept our offer, your first day of employment will be November 30, 2009.

This offer, if not accepted, will expire on November 18, 2009.

We look forward to your favorable reply and to a productive and exciting work
relationship.

Sincerely,

 

/s/ Neil K Warma

Name:   Neil K. Warma Title:   Chief Executive Officer and President

 

Approved and Accepted:

/s/ Jaye Thompson, PhD.

    Date: November 16, 2009 Name:   Jaye Thompson, Ph.D.    

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGEMENT OF AT-WILL EMPLOYMENT

I understand and acknowledge that my employment with Opexa Therapeutics, Inc.
(the “Company”) is at-will and for no specified term. I understand that I may
resign at any time, for any reason or no reason, with or without cause and with
or without notice. I further understand and agree that the Company may terminate
my employment at any time, for any reason or no reason, with or without cause
and with or without notice. I understand and acknowledge that this policy may
only be modified in a signed, written document executed by the CEO of the
Company.

 

Date:   November 16, 2009

Name:

  Jaye Thompson, Ph.D. Signature:  

/s/ Jaye Thompson, PhD.



--------------------------------------------------------------------------------

EXHIBIT B

OPEXA THERAPEUTICS, INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

(Jaye Thompson, Ph.D.)

Opexa Therapeutics, Inc.

2635 N. Crescent Ridge Drive

The Woodlands, TX 77381

Ladies and Gentlemen:

I recognize that Opexa Therapeutics, Inc., a Texas corporation (“Opexa”),
possesses a body of existing technology and intellectual property rights and is
engaged in a continuous program of research, development and production with
respect to its business (present and future).

I understand that:

A. As part of my employment by Opexa (with the term “employment”, as used
herein, to include any consulting relationship as well as any service as a
member of the Board of Directors), I am expected to make new contributions and
inventions of value to Opexa.

B. My employment creates a relationship of confidence and trust between me and
Opexa and that my position places me in a unique position of access to the
proprietary technology, trade secrets and research, development and business
information:

 

  (1) applicable to the business of Opexa; or

 

  (2) applicable to the business of any client, partner or customer of Opexa,

which may be made known to me by Opexa or by any client, partner or customer of
Opexa, or learned by me during the period of my employment.

C. Opexa possesses and will continue to possess information that has been or
will be created, discovered or developed, or has or will otherwise become known
to Opexa (including, without limitation, information created, discovered,
developed or made known by or to me during the period of or arising out of my
employment by Opexa), and/or in which property rights have been or will be
assigned or otherwise conveyed to Opexa, which information has commercial value
in the business in which Opexa is engaged. All of the aforementioned information
is hereinafter called “Confidential Information.” By way of illustration, but
not limitation, Confidential Information includes all data, compilations,
blueprints, plans, audio and/or video recordings and/or devices, information on
computer disks, software, tapes, printouts and other printed, typewritten or
handwritten documents, specifications, strategies, systems,



--------------------------------------------------------------------------------

schemas, methods, business and marketing development plans, customer, employee
and supplier lists, budgets and unpublished financial statements, licenses and
license agreements, research projections, processes, techniques, designs,
sequences, components, programs, technology, ideas, know-how, improvements,
inventions (whether or not patentable or copyrightable), information about
operations and maintenance, trade secrets, formulae, models, patent disclosures,
information regarding the skills and compensation of other employees of Opexa
and other information concerning the actual or anticipated business, research or
development of Opexa or its actual or potential customers, suppliers or partners
or which is or has been generated or received in confidence by or for Opexa by
or from any person; and all tangible and intangible embodiments thereof of any
kind whatsoever including, where appropriate and without limitation, all
compositions, machinery, apparatus, records, reports, drawings, copyright
applications, patent applications, documents, samples, prototypes, models,
products and the like.

In consideration of my employment or continued employment, as the case may be,
and the compensation received by me from Opexa from time to time, I hereby agree
as follows:

1. All Confidential Information shall be the sole property of Opexa and its
assigns, and Opexa and its assigns shall be the sole owner of all trade secrets,
patents, copyrights and other rights in connection therewith. I hereby assign to
Opexa any rights I may have or acquire in all Confidential Information. At all
times during my employment by Opexa and at all times after termination of my
employment by me or Opexa for any reason (“Termination”), I will hold in
confidence and trust all Confidential Information, and I will not disclose,
sell, use, lecture upon or publish any Confidential Information or anything
relating to it without the prior written consent of Opexa, except as may be
necessary in the ordinary course of performing my duties as an employee of (or
consultant or Director to) Opexa.

2. Without limiting the terms of my employment with Opexa, I agree that during
the period of my employment by Opexa I will not engage in any employment or
activity in any business that is directly or indirectly competitive with Opexa
or would otherwise conflict with my employment by Opexa.

3. All documents, data, records, apparatus, equipment, sequences, components,
programs and other physical property, whether or not pertaining to Confidential
Information, furnished to me by Opexa or produced by myself or others in
connection with my employment shall be and remain the sole property of Opexa and
shall be returned promptly to Opexa as and when requested by Opexa. Even should
Opexa not so request, I shall return and deliver all such property upon
Termination and I will not take with me any such property, any reproduction of
such property or any materials or products derived from such property. I further
agree that any property situated on Opexa’s premises and owned by Opexa,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Opexa personnel at any time with or without notice.

4. I shall promptly disclose any outside activities or interests, including any
ownership or participation in the development of Prior Inventions (as defined in
Section 8 below), that conflict or may conflict with the interests of Opexa. I
understand that I am required to make such disclosures promptly if the activity
or interest is related, either directly or indirectly, to (i) an area of
research, development or service of Opexa, (ii) a product candidate,

 

-3-



--------------------------------------------------------------------------------

product or product line of Opexa, (iii) a manufacturing, development or research
methodology or process of Opexa or (iv) any activity that I may be involved with
on behalf of Opexa.

5. I shall promptly disclose to Opexa, or any persons designated by it, all
improvements, inventions, formulae, processes, programs, techniques, know-how,
data and the like, whether or not patentable or copyrightable, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with Opexa which are related to the business
of Opexa, or result from tasks assigned to me by Opexa, or result from use of
premises owned, leased or contracted for by Opexa (all said improvements,
inventions, formulae, processes, techniques, know-how, data and the like shall
be collectively hereinafter called “Inventions”). Such disclosure shall continue
for one year after Termination with respect to anything that would be an
Invention if made, conceived, reduced to practice or learned prior to
Termination.

6. I agree to keep and maintain adequate and current records (in the form of
notes, sketches, documentation, drawings and in any other form that may be
required by Opexa) of all Confidential Information developed by me and all
Inventions made by me during the period of my employment at Opexa, which records
shall be made available to and remain the sole property of Opexa at all times.

7. I agree that all Inventions shall be the sole property of Opexa and its
assigns, and Opexa and its assigns shall be the sole owner of all trade secrets,
patents, copyrights and other rights in connection therewith and all
Confidential Information with respect thereto. I hereby assign to Opexa any and
all rights I may have or acquire in all Inventions, including all rights that
may be known as or referred to as “moral rights.” I further agree as to all
Inventions to assist Opexa in every proper way (but at Opexa’s expense) to
obtain and from time to time enforce patents and copyrights on Inventions in any
and all countries, and to that end I will execute all documents for use in
applying for and obtaining such patents and copyrights thereon and enforcing the
same, as Opexa may desire, together with any assignments thereof to Opexa or
persons designated by it. My obligation to assist Opexa in obtaining and
enforcing patents and copyrights for the Inventions in any and all countries
shall continue beyond Termination, but Opexa shall compensate me at a reasonable
rate after Termination for time actually spent by me at Opexa’s request on such
assistance. In the event that Opexa is unable for any reason whatsoever to
secure my signature to any lawful and necessary document required to apply for
or execute any patent or copyright application with respect to Inventions
(including renewals, extension, continuations, divisions, continuations in part
or preservation of rights in respect thereof), I hereby irrevocably designate
and appoint Opexa and its duly authorized officers and agents, as my agents and
attorneys-in-fact to act for and in my behalf and instead of me, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents or copyrights thereon with the same
legal force and effect as if executed by me.

8. As a matter of record I have identified on Annex 1 hereto a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Opexa which have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my employment by Opexa (“Prior
Inventions”) which I desire to remove from the operation of this Agreement. If
disclosure of any such Prior Invention would cause me to violate any prior

 

-4-



--------------------------------------------------------------------------------

confidentiality agreement, I understand that I am not to list such Prior
Invention on Annex 1 but am only to disclose a cursory name for each such Prior
Invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such Prior Inventions has not been made for that reason. I
represent that my list of Prior Inventions is complete. If no such list of Prior
Inventions is identified, I represent that I have made no such Prior Inventions
at the time of the commencement of my employment by Opexa. Notwithstanding the
foregoing, and without limiting the other provisions of this Agreement, I agree
that (i) any improvements or new inventions to the item(s) so identified on such
list (if any) shall be treated as Inventions for purposes of this Agreement if
the provisions of Section 5 above are otherwise applicable and (ii) if, in the
course of my employment with Opexa, I incorporate a Prior Invention into an
Opexa product, process, application, machine or invention, Opexa is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Opexa product, process, application,
machine or invention without Opexa’s prior written consent.

9. I represent that my performance of all the terms of this Agreement and that
my employment by Opexa does not and will not breach or constitute an event of
default under any agreement (i) obligating me to keep in confidence proprietary
information acquired by me in confidence or in trust prior to, or at any point
throughout, my employment by Opexa, (ii) obligating me to assign to or protect
for the benefit of any third party any proprietary information or any
improvement, invention, formulae, process, program, technique, know-how or data
or (iii) that is designed in any way to limit my employment or activity in any
business in which I may compete, directly or indirectly, with any other
business, or which might by application have such an effect. I have not entered
into, and I agree that I will not enter into, any agreement (either written or
oral) in conflict herewith.

10. I understand, acknowledge and agree that, as part of the consideration for
my employment or continued employment by Opexa, I have not brought and will not
bring with me to Opexa or use in the performance of my responsibilities at or
for Opexa any equipment, supplies, facilities, trade secrets or other
proprietary information of any former employer which are not generally available
to the public, unless I have obtained (and provide herewith to Opexa a copy of)
written authorization for their possession and use.

11. I also understand that, during the course of my employment by Opexa, I am
not to breach any obligation of confidentiality that I have to others, and I
agree that I shall fulfill all such obligations during my employment by Opexa. A
copy of any document reflecting any such obligation, or a description thereof if
no document is available, is provided herewith to Opexa.

12. I agree that during the term of my employment with Opexa and for a period of
twelve (12) months after Termination, I will not directly or indirectly:
(i) induce or attempt to induce any employee or consultant of Opexa to leave the
employ of Opexa or to otherwise end such employee’s or consultant’s
relationships with Opexa or (ii) other than on behalf of Opexa, induce or
attempt to induce any other person to terminate a relationship with Opexa.

 

-5-



--------------------------------------------------------------------------------

13. After Termination, I hereby consent to the notification of my new employer
(if any) of my rights and obligations under this Agreement.

14. I acknowledge that, due to the uniqueness of my relationship with Opexa,
Opexa would not have an adequate remedy at law for money damages in the event
that this Agreement is not fully performed in accordance with its terms. I agree
that in addition to any other rights and remedies available to Opexa for any
breach by me of my obligations hereunder, Opexa shall be entitled to enforcement
of my obligations hereunder by court injunction (without the posting of a bond
or other security), specific performance or other appropriate equitable relief.

15. If any one or more of the provisions of this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

16. If applicable, this Agreement does not apply to ideas or inventions for
which no equipment, supplies, facility or trade secret information of Opexa were
used and which were developed entirely on my own time, and (i) which do not
relate at the time of conception or reduction to practice of the invention
(a) to the actual business of Opexa, or (b) to Opexa’s actual or demonstrably
anticipated research or development, or (ii) which do not result from any work
performed by me for Opexa. Notwithstanding the foregoing, I shall disclose in
confidence to Opexa any invention in order to permit Opexa to make a
determination as to compliance by me with the terms and conditions of this
Agreement.

17. This Agreement shall be effective as of the first day of my employment by
Opexa and shall survive Termination. The term “employment” and the term or
duration of my employment, as used herein and for purposes of this Agreement,
shall include, without limitation, any consulting relationship or service
pursuant to a directorship between myself and Opexa (including, if applicable,
any such relationship which may follow the termination of my status as an
employee of Opexa or which may precede my status as an employee of Opexa).
Accordingly, notwithstanding any other provision of this Agreement to the
contrary (and without limitation), a “Termination” shall not be deemed to have
occurred if a consulting relationship or directorship persists following the
termination of my status as an employee of Opexa (if applicable).

18. The term Opexa, as used herein, shall include (i) Opexa, (ii) any
predecessor or successor to Opexa or its business or assets, (iii) any
subsidiary or affiliate of Opexa or any such predecessor or successor and
(iv) any predecessor or successor to any such subsidiary or affiliate or its
business or assets.

19. This Agreement shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of Opexa, its successors and
assigns.

 

-6-



--------------------------------------------------------------------------------

20. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas, without regard to the conflicts of law
principles thereof.

I have read this Agreement carefully and understand its terms. The list of Prior
Inventions attached on Annex 1 is complete.

Dated as of: November 16, 2009

Signature:   /s/ Jaye Thompson, PhD.   Jaye Thompson, Ph.D.

Accepted and Agreed to

as of November 16, 2009

OPEXA THERAPEUTICS, INC.

By:   /s/ Neil K Warma Name:   Neil K. Warma Its:   President & CEO

 

-7-



--------------------------------------------------------------------------------

Annex 1

(Jaye Thompson, Ph.D.)

Prior Inventions

 

(a) Prior Inventions. Except as set forth in part (b) below, the following is a
complete list of all Prior Inventions (as defined in Section 8 of the
Proprietary Information and Inventions Agreement to which this Exhibit is
attached) relevant to the present business of Opexa:

x None.

¨ See below.

 

 

 

 

 

 

 

 

 

 

 

¨ Additional sheets attached.

 

(b) Confidential Prior Inventions. Due to a prior confidentiality agreement, I
cannot complete the disclosure with respect to the inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

   Invention or Improvement      Party(ies)      Relationship

1.

  

 

    

 

    

 

2.

  

 

    

 

    

 

3.

  

 

    

 

    

 

4.

  

 

    

 

    

 

5.

  

 

    

 

    

 

¨ Additional Sheets Attached.



--------------------------------------------------------------------------------

EXHIBIT C

AGREEMENT TO ARBITRATE

I, Jaye Thompson, Ph.D. (the “Employee”), and Opexa Therapeutics, Inc. (the
“Company”), hereby enter into this agreement to arbitrate (the “Agreement”).

The parties hereto agree that, except as noted below, any controversy, claim or
dispute arising out of, concerning or relating in any way to the Employee’s
employment with the Company or the termination thereof, whether arising in tort,
contract or pursuant to a statute, regulation or ordinance now in existence or
which may in the future be enacted or recognized (the “Claims”) shall be
submitted exclusively to final and binding arbitration. The parties hereto
understand and agree that by entering into this Agreement they are waiving their
respective right to bring such Claims to court, including any right to a jury
trial.

The Claims subject to this Agreement include, but are not limited to: (a) claims
for fraud, promissory estoppel, fraudulent inducement of contract or breach of
contract or contractual obligation, whether such alleged contract or obligation
be oral or written, express or implied by fact or law; (b) claims for wrongful
termination of employment, wrongful termination in violation of public policy
and constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship; (c) claims for discrimination,
harassment, or retaliation under any and all federal, state, or municipal
statutes, regulations, or ordinances (including, but not limited to, Title VII
of the Civil Rights Act of 1965, the Americans With Disabilities Act and the Age
Discrimination in Employment Act) as well as claims for violation of any other
federal, state, or municipal statute, regulation, or ordinance, except as set
forth herein; (d) claims for wages, commissions, bonuses, severance, employee
benefits, stock options and the like, whether such claims are based on alleged
express or implied contract or obligation, equity, the Texas Labor Code, the
Fair Labor Standards Act, the Employee Retirement Income Securities Act or any
other federal, state, or municipal laws concerning wages, compensation or
employee benefits; (e) claims arising out of or relating to the grant, exercise,
vesting and/or issuance of equity in the Company or options to purchase equity
in the Company; and (f) claims concerning the validity, infringement,
enforceability or misappropriation of any trade secret, patent right, copyright,
trademark, or any other intellectual or confidential property held or sought by
the Employee or the Company, including claims alleged by Employee or the Company
that arise under the Company’s Proprietary Information and Inventions Agreement
regarding such intellectual or confidential property.

Notwithstanding the above: (a) nothing in this Agreement shall be construed as
limiting the Employee’s right to file a claim with or seek the assistance of the
Equal Employment Opportunity Commission, or any similar state agency, however,
any claim that cannot be



--------------------------------------------------------------------------------

resolved administratively shall be subject to this Agreement; (b) the following
disputes and claims are not covered by this Agreement and shall therefore be
resolved by both parties in any appropriate forum, including courts of law, as
required by the laws then in effect: (i) claims for workers’ compensation
benefits; (ii) claims for unemployment insurance benefits; and (iii) claims for
state or federal disability insurance benefits; and (c) neither party waives the
right to seek through judicial process, preliminary injunctive relief to
preserve the status quo or prevent irreparable injury before the matter can be
heard in arbitration.

The arbitration provided under this Agreement shall be conducted by a single
arbitrator in accordance with the then-current rules issued by the American
Association (“AAA”) for the resolution of employment disputes, which rules are
incorporated herein by reference. The parties understand and agree that the
arbitration shall take place in The Woodlands, Texas, or, at the Employee’s
option, in the county in which the Employee primarily worked with the Company at
the time the arbitrable dispute or claim arose.

Both the Employee and the Company have the right to be represented by counsel of
their choice. Each party shall be responsible for his/her/its own attorneys’
fees, except as provided by law. The Company will pay the arbitrator’s fee for
the proceeding, as well as any administrative, room or other charges required by
AAA. However, each party shall be responsible for all costs associated with
discovery which that party initiates, e.g., depositions, except that a party or
third-party witness being deposed shall be responsible for the cost of a copy of
the transcript if he/she/it chooses to order a copy.

The arbitrator shall issue a written arbitration decision or award stating the
arbitrator’s essential findings and conclusions upon which the decision or award
is based. The decision or award of the arbitrator shall be final and binding
upon the parties. The arbitrator shall have the power to award any type of legal
or equitable relief that would be available in a court of competent jurisdiction
including, but not limited to, costs, attorneys’ fees, and punitive damages when
such damages and fees are available under the applicable statute and/or judicial
authority. Either party may file pre-hearing motions directed at the legal
sufficiency of a claim or defense equivalent to a demurrer or summary judgment
prior to the arbitration hearing. The arbitrator’s decision or award may be
entered as a judgment or order in any court of competent jurisdiction.

The parties agree to file any demand for arbitration within the time limit
established by the applicable statute of limitations for the asserted claims or
within one year of the conduct that forms the basis of the claim if no statutory
limitation is applicable. Failure to demand arbitration within the prescribed
time period shall result in waiver of said claims. The parties further agree
that nothing in this Agreement relieves either of them from any obligation they
may have to exhaust certain administrative remedies before arbitrating any
claims or disputes under this Agreement.

The parties understand and agree that neither the terms nor the conditions
described in this Agreement are intended to create a contract of employment for
a specific duration of time or to limit the circumstances under which the
Employee’s employment may be terminated.

 

2



--------------------------------------------------------------------------------

This is the complete agreement between the Employee and the Company on the
subject of the arbitration of disputes. This Agreement supersedes any prior or
contemporaneous oral or written understanding on the subject. This Agreement
shall be governed by and shall be interpreted in accordance with the laws of the
State of Texas. The terms of this Agreement may not be orally modified. This
Agreement can be modified only by a written document signed by the CEO of the
Company and the Employee. The parties hereto further agree that this Agreement
shall survive the termination of the Employee’s employment.

In the event that any provision of this Agreement is determined by the
arbitrator or by a court of competent jurisdiction to be illegal, invalid, or
unenforceable to any extent, such term or provision shall be enforced to the
extent permissible under the law and all remaining terms and provisions hereof
shall continue in full force and effect.

Both parties acknowledge, represent and warrant that they are knowingly and
voluntarily entering into this Agreement, that they have or may consult with an
attorney concerning the terms of this Agreement, and understand that by entering
into this Agreement they are agreeing to waive a jury trial as to all Claims.

 

EMPLOYEE     OPEXA THERAPEUTICS, INC.

/s/ Jaye Thompson, PhD.

Signature

   

/s/ Neil K Warma

Signature

November 16, 2009

Date

   

November 16, 2009

Date

Jaye Thompson, Ph.D.

Print Name

   

Neil K. Warma

Print Name

   

President and CEO             

Title